DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/3/2019, 7/24/2020, 2/5/2021, and 3/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 2008/0258047 to Sakakibara et al) in view of Kishi (US 2006/0262209).
Regarding claim 1, Sakakibara discloses an imaging device (image sensor 10) (Sakakibara, fig. 1), comprising:

a plurality of pixels (pixels 20 and 30) including a first pixel (pixel 20) and a second pixel (pixel 30), wherein the first pixel (pixel 20) includes a first photoelectric converter (element 21), a first reset transistor (transistor 23), and the first amplification transistor (transistor 24), and wherein the second pixel (pixel 30) includes a second reset transistor (transistor 31), and the second amplification transistor (transistor 32), wherein the first reset transistor is coupled to a first reset voltage (voltage at output 52), and wherein the second reset transistor is coupled to a second reset voltage (voltage at ouput 53) different than the first reset voltage (Sakakibara, fig. 2, par [0047, 0053, 0059], wherein transistor 23 is coupled to voltage at output 52 and transistor 31 is coupled to voltage at output 53).
However, Sakakibara does not disclose a second photoelectric converter.
On the other hand, in the same endeavor, Kishi discloses a second photoelectric converter (PD 901) (Kishi, fig. 3A, par [0045-0046]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kishi into the device by Sakakibara so as to achieve the invention as claimed because such incorporation keeps post-clamping output levels within a predetermined range (Kishi, par [0018]).
Regarding claim 2, Sakakibara and Kishi disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:

Regarding claim 3, Sakakibara and Kishi disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the first amplification transistor (transistor 24) and the second amplification transistor (transistor 32) are coupled to a current source (current source by current source transistor 51) (Sakakibara, fig. 2,).
Regarding claim 4, Sakakibara and Kishi disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the differential amplifier circuitry (differential circuit 50)  further comprises a plurality of switches (transistors 25, 33, 551, and 542) (Sakakibara, fig. 2).
Regarding claim 5, Sakakibara and Kishi disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the plurality of switches (transistors 25, 33, 551, and 542) include:
a first switch (transistor 25) coupled between the first reset voltage (voltage at output 52) and the first amplification transistor (transistor 24) (Sakakibara, fig. 2); and
a second switch (transistor 33) coupled between the second reset voltage (voltage at output 53) and the first amplification transistor (transistor 24) (Sakakibara, fig. 2).
claim 6, Sakakibara and Kishi disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
a controller (combination of circuits 12, 14, and 15) configured to control operation of the first switch (transistor 25) and the second switch (transistor 33) to selectively couple the first amplification transistor (transistor 24) to the first reset voltage (voltage at output 52) or the second reset voltage (voltage at output 53) (Sakakibara, figs. 1, 2, wherein transistor 24 is coupled to voltage at output 52 or voltage at output 53).
Regarding claim 7, Sakakibara and Kishi disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the plurality of switches (transistors 25, 33, 551, and 542) further include:
a third switch (transistor 551) coupled between the first reset voltage (voltage at output 52) and the second amplification transistor (transistor 32) (Sakakibara, fig. 2, wherein voltage at output 52 is coupled to transistor 32 via transistor 551); and
a fourth switch (transistor 542) coupled between the second reset voltage (voltage at output 53) and the second amplification transistor (transistor 32)  (Sakakibara, fig. 2, wherein voltage at output 53 is coupled to transistor 32 via transistor 542).
Regarding claim 8, Sakakibara and Kishi disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
a controller (combination of circuits 12, 14, and 15) configured to control operation of the third switch (transistor 551) and the fourth switch (transistor 542) to selectively couple the second amplification transistor (transistor 32) to the first reset .
Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 2008/0258047 to Sakakibara et al) and Kishi (US 2006/0262209) further in view of Matsuda (US 2008/0079825).
Regarding claim 9, Sakakibara discloses an imaging device (image sensor 10) (Sakakibara, fig. 1), comprising:
first differential amplifier circuitry (differential circuit 50 of first and second pixel columns) comprising a first amplification transistor (transistor 24) and a second amplification transistor (transistor 32) (Sakakibara, figs. 1-2, par [0047, 0053]);
second different amplifier circuitry (differential circuit 50 of third and fourth pixel columns) comprising a third amplification transistor (transistor 24) and a fourth amplification transistor (transistor 32) (Sakakibara, figs. 1-2, par [0047, 0053]);
a plurality of pixels including a first pixel (a first pixel 20), a second pixel (a first pixel 30), a third pixel (a second pixel 20), and a fourth pixel (a second pixel 30), wherein the first pixel includes a first photoelectric converter (element 21) and the first amplification transistor (transistor 24), the second pixel includes the second amplification transistor (transistor 32), the third pixel includes a third photoelectric converter (element 21) and the third amplification transistor (transistor 24), and the fourth pixel includes the fourth amplification transistor (transistor 32) (Sakakibara, figs. 1-2, par [0047, 0053]);

a second signal line (line 113) coupled to the second pixel (first pixel 30) (Sakakibara, figs. 1-2);
a third signal line (line 111) coupled to the third pixel (second pixel 20) (Sakakibara, figs. 1-2);
a fourth signal line (line 113) coupled to the fourth pixel (second pixel 30) (Sakakibara, figs. 1-2).
However, Sakakibara does not disclose:
a second photoelectric converter;
a fourth photoelectric converter;
On the other hand, in the same endeavor, Kishi discloses
a second photoelectric converter (PD901 associated with a second pixel column) (Kishi, figs. 2, 3A, par [0045-0046]);
a fourth photoelectric converter (PD901 associated with a fourth pixel column) (Kishi, figs. 2, 3A, par [0045-0046]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kishi into the device by Sakakibara so as to achieve the invention as claimed because such incorporation keeps post-clamping output levels within a predetermined range (Kishi, par [0018]).
However, Sakakibara and Kishi do not disclose:
a first switch circuit configured to couple the first signal line and the second signal line;

a third switch circuit configured to couple the third signal line and the fourth signal line.
On the other hand, in the same endeavor, Matsuda discloses
a first switch circuit (switch M101) configured to couple the first signal line (line v11) and the second signal line (line v12) (Matsuda, fig. 4);
a second switch circuit (switch M102) configured to couple the second signal line (line v12)  and the third signal line (line v13) (Matsuda, fig. 4); and
a third switch circuit (switch M103) configured to couple the third signal line (line v13) and the fourth signal line (line v14) (Matsuda, fig. 4).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Matsuda into the device by Sakakibara and Kishi so as to achieve the invention as claimed because such incorporation executes noise suppression (Matsuda, par [0018]).
Regarding claim 10, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the first differential amplifier circuitry (differential circuit 50 of first and second pixel columns) further comprises a first plurality of switches (transistors 25, 33, 551, and 542) (Sakakibara, figs. 1, 2).
Regarding claim 11, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the first plurality of switches (transistors 25, 33, 551, and 542) include:

Regarding claim 12, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
a controller (combination of circuits 12, 14, and 15) configured to control operation of the first switch and the second switch (transistor 25 and transistor 33) to selectively couple the first amplification transistor (transistor 24) to the first reset voltage (voltage at output 52) or the second reset voltage (voltage at output 53) (Sakakibara, figs. 1, 2, wherein transistor 24 is coupled to voltage at output 52 and voltage at output 53).
Regarding claim 13, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the first plurality of switches (transistors 25, 33, 551, and 542) further include:
a third switch (transistor 551) coupled between the first reset voltage (voltage at output 52) and the second amplification transistor (transistor 32) (Sakakibara, fig. 2, wherein voltage at output 52 is coupled to transistor 32 via transistor 551); and
a fourth switch (transistor 542) coupled between the second reset voltage (voltage at output 53) and the second amplification transistor (transistor 32)  
Regarding claim 14, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
a controller (combination of circuits 12, 14, and 15) configured to control operation of the third switch (transistor 551) and the fourth switch (transistor 542) to selectively couple the second amplification transistor (transistor 32) to the first reset voltage (voltage at output 52) or the second reset voltage (voltage at output 53) (Sakakibara, figs. 1, 2, wherein transistor 32 is coupled to voltage at output 52 or voltage at output 53).
Regarding claim 15, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the second differential amplifier circuitry (differential circuit 50 of third and fourth pixel columns) further comprises a second plurality of switches (transistors 25, 33, 551, and 542) (Sakakibara, figs. 1, 2).
Regarding claim 16, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the second plurality of switches (transistors 25, 33, 551, and 542) include:
a fifth switch (transistor 25) coupled between a first reset voltage (voltage at output 52) and the third amplification transistor (transistor 24) (Sakakibara, figs. 1, 2); and a sixth switch (transistor 33) coupled between the second reset voltage (voltage at output 53) and the third amplification transistor (transistor 24), (Sakakibara, figs. 1, 2, wherein voltage at output 52 is different from voltage at output 53).
claim 17, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
a controller (combination of circuits 12, 14, and 15) configured to control operation of the fourth switch and the fifth switch (transistor 25 and transistor 33) to selectively couple the third amplification transistor (transistor 24) to the first reset voltage (voltage at output 52) or the second reset voltage (voltage at output 53) (Sakakibara, figs. 1, 2, wherein transistor 24 is coupled to voltage at output 52 and voltage at output 53).
Regarding claim 18, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
the second plurality of switches (transistors 25, 33, 551, and 542) further include:
a seventh switch (transistor 551) coupled between the first reset voltage (voltage at output 52) and the fourth amplification transistor (transistor 32) (Sakakibara, fig. 2, wherein voltage at output 52 is coupled to transistor 32 via transistor 551); and
a eight switch (transistor 542) coupled between the second reset voltage (voltage at output 53) and the fourth amplification transistor (transistor 32)  (Sakakibara, fig. 2, wherein voltage at output 53 is coupled to transistor 32 via transistor 542).
Regarding claim 19, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. Additionally, Sakakibara discloses:
a controller (combination of circuits 12, 14, and 15) configured to control operation of the seventh switch (transistor 551) and the eight switch (transistor 542) to selectively couple the second amplification transistor (transistor 32) to the first reset voltage (voltage at output 52) or the second reset voltage (voltage at output 53) .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 2008/0258047 to Sakakibara et al), Kishi (US 2006/0262209), and Matsuda (US 2008/0079825) further in view of Aoki (US 2013/0107093).
Regarding claim 20, Sakakibara, Kishi, and Matsuda disclose aforementioned limitations of the parent claim. However, Sakakibara, Kishi, and Matsuda do not disclose:
a controller configured to: in a reference pixel mode, set the first switch circuit and the third switch circuit to an on state; and in a source follower pixel mode, set the second switch circuit to an on-state.
On the other hand, in the same endeavor, Aoki discloses
a controller (circuit 204) configured to:
in a reference pixel mode (odd column reading), set the first switch circuit (switch 601 on a first odd column) and the third switch circuit (switch 601 on a second odd column) to an on state (ON) (Aoki, fig. 6, par [0063-0064], wherein switches 601 are turned on for reading odd columns 502); and
in a source follower pixel mode (even column reading), set the second switch circuit (switch 602 on an even column) to an on-state (ON) (Aoki, fig. 6, par [0063-0064], wherein switch 602 are turned on for reading a column 502).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Aoki into the device by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/TUAN H LE/           Examiner, Art Unit 2697                      


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697